Examiner Comment

Restriction Not Required 

This application contains the following embodiments: 
Embodiment 1 - Figs. 1.1-1.8 drawn to a Microcircuit for Smart Card 
Embodiment 2 - Figs. 2.1-2.8 drawn to a Microcircuit for Smart Card

Multiple embodiments of a single inventive concept may be included in the same design application only if they are patentably indistinct. See In re Rubinfield, 270 F.2d 391, 123 USPQ 210 (CCPA 1959). Embodiments that are patentably distinct from one another do not constitute a single inventive concept and thus may not be included in the same design application. See In re Platner, 155 USPQ 222 (Comm'r Pat. 1967). 

The above-identified embodiments are considered by the examiner to present overall appearances that are basically the same. Furthermore, the differences between the appearances of the embodiments are considered minor and patentably indistinct, or are shown to be obvious in view of analogous prior art cited. Accordingly, they are deemed to be obvious variations and are being retained and examined in the same application.


Contact

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHAWAJA ANWAR whose telephone number is (571)272-7419.  The examiner can normally be reached on 9:00 -5:00 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ian Simmons can be reached on 571-272-2658.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-

If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Khawaja Anwar/Examiner, Art Unit 2912